Case 1:20-cv-02262-EGS Document 144-2 Filed 11/25/20 Page 1 of 5




       Exhibit A
     Case 1:20-cv-02262-EGS Document 144-2 Filed 11/25/20 Page 2 of 5


1             UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                    FOR THE DISTRICT OF COLUMBIA
2

3    TERESA RICHARDSON, et al.,         Civil Actions: 20-2262

4                  Plaintiffs,                            20-2405

5                                                         20-2295

6             v.                        Washington, D.C.

7    DONALD J. TRUMP, et al.,           October 30, 2020

8                  Defendants.          5:00 p.m.

9    --------------------------/

10   VOTE FORWARD, et al.,

11                 Plaintiffs,

12            v.

13   LOUIS DEJOY, et al.,

14                 Defendants.

15   -------------------------/

16   NATIONAL ASSOCIATION FOR THE
     ADVANCEMENT OF COLORED PEOPLE,
17
                   Plaintiff,
18           v.

19   UNITED POSTAL SERVICE, et al.,

20                 Defendants.

21   -------------------------/

22
                        TRANSCRIPT OF STATUS CONFERENCE
23                   BEFORE THE HONORABLE EMMET G. SULLIVAN
                         UNITED STATES DISTRICT JUDGE
24

25




                                                                        1
     Case 1:20-cv-02262-EGS Document 144-2 Filed 11/25/20 Page 3 of 5


1    APPEARANCES:

2    For the Plaintiffs: David Howard Berg
                         By: DAVID HOWARD BERG, ESQUIRE
3                            KATHRYN BERG, ESQUIRE
                            120 W. 45th Street
4                           Suite 38th Floor
                            New York, New York 10036
5
                            Covington & Burling LLP
6                           By: SHANKAR DURAISWAMY, ESQUIRE
                            One City Center
7                           850 Tenth Street, NW
                            Washington, D.C. 20001
8

9                           NAACP Legal Defense & Educational Fund
                            By: SAMUEL SPITAL, ESQUIRE
10                          40 Rector Street
                            Fifth Floor
11                          New York, New York 10006

12                          Public Citizen Litigation Group
                            By: ALLISON MARCY ZIEVE, ESQUIRE
13                          1600 20th Street, NW
                            Washington, D.C. 20009
14

15   For the Defendant:     US Department of Justice
                            By: JOSEPH E. BORSON, ESQUIRE
16                          Civil Division
                            Federal Programs Branch
17                          1100 L Street NW
                            Washington, D.C. 20005
18

19   Court Reporter         Lisa K. Bankins RMR FCRR RDR
                            United States District Court
20                          333 Constitution Avenue, NW
                            Washington, D.C. 20001
21

22   Proceedings recorded by mechanical stenography,
     transcript produced by notereading.
23

24

25




                                                                        2
     Case 1:20-cv-02262-EGS Document 144-2 Filed 11/25/20 Page 4 of 5


1    been issued?

2                THE WITNESS:    So as you are most likely aware,

3    we do have package delivery on Sunday and we have done

4    some expansion of operations on Sunday as conditions

5    warrant it.    To give you an example, we did do some

6    delivery last Sunday, we also brought in resources to what

7    we call work the mail in the delivery units where we take

8    the mail from the plants and we case it up for the

9    carriers.

10               But this Sunday, which is the normal procedure

11   for the Sunday before the national election, we have done

12   this in previous national election years, we go into a

13   period where we do specific measures that we absolutely

14   require across certain level offices and they will include

15   for all offices that have dedicated collections and what

16   that means is where there is a dedicated person that does

17   a route and all they do is pick up collections from the

18   blue collection boxes, they will be brought in and we will

19   do all those collections on Sunday.        We do not normally

20   collect mail from the collection boxes on Sunday.

21               We will also require all level 18 and above post

22   offices to collect the blue collection boxes out in front

23   of their post office.      So that will be well over 12,000

24   post offices that will be collecting the mail from the

25   blue collection boxes and then dispatching that to the




                                                                        12
     Case 1:20-cv-02262-EGS Document 144-2 Filed 11/25/20 Page 5 of 5


1    ordered expanded operations on the effective date of the

2    injunction, what would have been the change in services as

3    of that date?    Would the change in services have been

4    consistent with what you say they will be this coming

5    Sunday?   In other words, what else would have happened

6    three weeks ago?     If someone had said, judge, we want them

7    to expand operations and I said okay, fine, I'm going to

8    order expansion of operations.

9               THE WITNESS:     Okay.

10              THE COURT:     What else would you have done three

11   weeks ago?

12              THE WITNESS:     Well, I think, you know, the

13   expansion of Sunday, the weekend before the election is

14   specific to timing, right, because we know we can't turn

15   those ballots around in time for that Tuesday election

16   depending on the service standard.        And so that's why we

17   expand on Sunday before the election to get the mail in

18   from the local communities and turn it around in time for

19   the Tuesday deadline.

20              THE COURT:     All right.    So this is traditional.

21   Is that right?    Every election year, you do this.         The

22   Postal Service does this?

23              THE WITNESS:     We do this to some extent.       Yes.

24   Absolutely.

25              THE COURT:     All right.    So essentially, it's




                                                                        15
